CRAIL, J.
This is a petition for a writ of prohibition against the Superior Court of Los Angeles County to restrain that court from ordering the petitioner to answer certain questions on the taking of a deposition. The questions relate to petitioner’s income and properties. Petitioner is plaintiff in an action against Gladys R. Axelson, No. D 325762 of said court, in which he seeks to have a marriage between them annulled on three grounds, that defendant had a husband, that she lacked capacity to enter into the marriage state, and fraud in procuring the contract of marriage. Before an answer was filed the defendant undertook to take the deposition of the petitioner. The petitioner refused to answer questions upon the subjects above stated and when the superior court indicated it would require him to answer the questions he obtained from this court an alternative writ of prohibition. In the meantime the defendant has filed her answer and she also has filed her cross-complaint in which she alleges that she is the legal wife of petitioner and other allegations which, if true, entitle her to separate maintenance and to a division of properties acquired during the period they were living together as husband and wife and in which she prays for such relief. The questions which are sought to be propounded in the deposition are proper under the issues as now joined and it becomes unnecessary to decide whether they were proper at the time the alternative writ was issued.
The alternative writ is dissolved and the peremptory writ is denied. Judgment for costs against petitioner.
Stephens, P. J., and Willis, J., pro tem., concurred.